                 Case 2:20-cv-00343-BJR Document 19 Filed 06/19/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   ST LIBERTY LLC

 9                   Plaintiff,                      Civil Action No. 2:20-cv-00343-BJR

10          v.                                       STIPULATED REQUEST AND
                                                     ORDER GRANTING EXTENSION OF
11   M/V R AN R, USCG Official No. 1069265,          LITIGATION DEADLINES
     her engines, boilers, tackles and other
12   appurtenances, etc., in rem; and Robert W,
     Russell, in personam,
13

14                   Defendants.

15

16                                            STIPULATION

17          Pursuant to LCR 10(g), the parties to the above-captioned matter hereby submit this
18
     stipulated request to extend litigation deadlines so, without incurring more legal fees, they can
19
     participate in a mediation on June 25, 2020. If this request is permitted by the Court, it would
20
     extend the deadlines that fall between June 15, 2020 and July 15, 2020 in the Order Setting Trial
21
     Dates and Related Dates [Dkt 17] to August 6, 2020.
22

23

24

25

26

27
     STIPULATED MOTION TO EXTEND                                        BUCHALTER
     LITIGATION DEADLINES                                        1420 Fifth Avenue, Suite 3100
     CASE NO. 2:20-CV-00343-BJR - 1                                Seattle, WA 98101-1337
                                                                     Phone: 206-319-7052
             Case 2:20-cv-00343-BJR Document 19 Filed 06/19/20 Page 2 of 3



 1   DATED: June 19, 2020                 BUCHALTER
                                          A Professional Corporation
 2

 3
                                          /s/Bradley P. Thoreson
 4                                         Bradley P. Thoreson, WSBA #18190
                                           1420 Fifth Avenue, Suite 3100
 5                                         Seattle, WA 98101-1337
                                           Phone: 206-319-7052
 6                                         Email: bthoreson@buchalter.com
                                           Attorneys for Defendants
 7

 8   DATED: June 19, 2020                 COLLIER WALSH NAKAZAWA, LLP

 9                                        /s/ Barbara L. Holland (Per Email Authority)
                                          Barbara L. Holland, WSBA #11852
10                                        barbara.holland@cwn-law.com
                                          Jensen Mauseth, WSBA #45546
11
                                          jensen.mauseth@cwn-law.com
12                                        2211 Elliott Avenue, Suite 200
                                          Seattle, Washington 98121
13                                        Tel: (206) 502-4251
                                          Fax: (206) 502-4253
14                                        Attorneys for Plaintiff
15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO EXTEND                              BUCHALTER
     LITIGATION DEADLINES                              1420 Fifth Avenue, Suite 3100
     CASE NO. 2:20-CV-00343-BJR - 2                      Seattle, WA 98101-1337
                                                           Phone: 206-319-7052
               Case 2:20-cv-00343-BJR Document 19 Filed 06/19/20 Page 3 of 3



 1

 2                                                ORDER
 3
            IT IS SO ORDERED that based on the stipulation of the parties, and finding that good
 4
     cause exists, the Court hereby continues the litigation deadlines [Dkt 17] for deadlines set between
 5
     June 15, 2020 and July 15, 2020 to August 6, 2020.
 6
            DATED: June 19, 2020.
 7

 8

 9                                                 ____________________________________
                                                   Honorable Barbara J. Rothstein
10                                                 U.S. District Court Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
